
	

114 SRES 226 IS: Expressing the sense of the Senate that the street between the intersections of 16th Street, Northwest and Fuller Street, Northwest and 16th Street, Northwest and Euclid Street, Northwest in Washington, District of Columbia, should be designated as “Oswaldo Payá Way”.
U.S. Senate
2015-07-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		1st Session
		S. RES. 226
		IN THE SENATE OF THE UNITED STATES
		
			July 21, 2015
			Mr. Cruz submitted the following resolution; which was referred to the Committee on Homeland Security and Governmental Affairs
		
		RESOLUTION
		Expressing the sense of the Senate that the street between the intersections of 16th Street,
			 Northwest and Fuller Street, Northwest and 16th Street, Northwest and
			 Euclid Street, Northwest in Washington, District of Columbia, should be
			 designated as Oswaldo Payá Way.
	
	
 Whereas Fidel Castro and Raul Castro have been the autocratic rulers of the Republic of Cuba for 56 years;
 Whereas Fidel Castro and Raul Castro have relentlessly and consistently oppressed any efforts to bring democratic freedoms and human rights to the people of the Republic of Cuba for this 56-year period;
 Whereas Oswaldo Payá was a Cuban political dissident dedicated to promoting democratic freedoms and human rights in the Republic of Cuba;
 Whereas the Communist Party of Cuba has always viewed such commitment to freedom as a threat to its existence;
 Whereas, on July 22, 2012, a violent car crash, widely believed to have been carried out by the Castro regime, took the lives of Payá and Harold Cepero, another dissident;
 Whereas the official investigation into the crash has been demonstrated to be compromised and the Castro regime has offered no plausible evidence of its innocence, leaving the circumstances of the death of Payá unknown;
 Whereas opposition by Payá to the Communist Party of Cuba began at a young age, when he refused to become a member of the Young Communist League as a primary school student, and continued through high school when he publically criticized the invasion of Czechoslovakia by the Soviet Union;
 Whereas the Communist Party of Cuba responded to the opposition by Payá to the invasion of Czechoslovakia by the Soviet Union by sending Payá to a labor camp for 3 years;
 Whereas Payá forewent a chance to escape the Republic of Cuba in the 1980 Mariel boatlift, deciding instead to continue the fight for democracy in the Republic of Cuba, saying, “This is what I am supposed to be, this is what I have to do.”;
 Whereas by creating the Varela Project in 1998, Payá demonstrated his staunch commitment to peacefully advocating for freedom of speech and freedom of assembly for his fellow Cubans;
 Whereas in recognition of his determination for political reforms through peaceful protests, Payá was awarded the Sakharov Prize for Freedom of Thought by the European Parliament in 2002, the W. Averell Harriman Democracy Award from the National Democratic Institute for International Affairs in 2003, and was nominated for the Nobel Peace Prize by former Czech President Václav Havel in 2005; and
 Whereas renaming the street in front of the Embassy of the Republic of Cuba in the District of Columbia after Payá serves as an expression of solidarity between the people of the United States and the people of the Republic of Cuba who are engaged in a long, non-violent struggle for fundamental human rights: Now, therefore, be it
		
	
 That it is the sense of the Senate that— (1)the street between the intersections of 16th Street, Northwest and Fuller Street, Northwest and 16th Street, Northwest and Euclid Street, Northwest in Washington, District of Columbia, should be designated as Oswaldo Payá Way, and any reference in a law, map, regulation, document, paper, or other record to that area should be deemed to be a reference to Oswaldo Payá Way;
 (2)the address of 2630 16th Street, Northwest, Washington, District of Columbia, should be redesignated as 2630 Oswaldo Payá Way, and any reference in a law, map, regulation, document, paper, or other record of the United States to that address should be deemed to be a reference to 2630 Oswaldo Payá Way; and
 (3)the Administrator of General Services should construct street signs that— (A)contain the phrase Oswaldo Payá Way;
 (B)are similar in design to the signs used by Washington, District of Columbia, to designate the location of Metro stations; and
 (C)should be placed on— (i)the parcel of Federal property that is closest to Oswaldo Payá Way (as described in paragraph (2)); and
 (ii)the street corners of 16th Street, Northwest and Fuller Street, Northwest and 16th Street, Northwest and Euclid Street, Northwest in Washington, District of Columbia.
					
